Title: Note on Suffrage, [7 August?] 1787
From: Madison, James
To: 


[7 August 1787?]
note to speech of J. M. in convention of 1787, Augus[t] 7th.
As appointments for the General Government here contemplated will, in part, be made by the State Govts: all the Citizens in States where the right of suffrage is not limited to the holders of property, will have an indirect share of representation in the General Government. But this does not satisfy the fundamental principle that men can not be justly bound by laws in making which they have no part. Persons & property being both essential objects of Government, the most that either can claim, is such a structure of it, as will leave a reasonable security for the other. And the most obvious provision, of this double character, seems to be that of confining to the holders of property the object deemed least secure in popular Govts., the right of suffrage for one of the two Legislative branches. This is not without example among us, as well as other constitutional modifications, favoring the influence of property in the Government. But the U.S. have not reached the Stage of Society in which conflicting feelings of the Class with, and the Class without property, have the operation natural to them in Countries fully peopled. The most difficult of all political arrangements is that of so adjusting the claims of the two Classes as to give security to each and to promote the welfare of all. The federal principle, which enlarges the sphere of Power without departing from the elective basis of [it] and controuls in various ways the propensity in small republics to rash measures & the facility of forming & executing them, will be found the best expedient yet tried for solving the problem.
